 In the'Matterof DUPLEX PRINTING PRESSCOMPANYandLODGE No.46, INTERNATIONAL ASSOCIATION OF MACHINISTSCase No. R-13.-Decided December 30, 1935Printing Press Industry-Unit App? opriate for Collective Bargainvng.craft-Certification of Representatives: by consent-Settlement:agreement to complywith Act.Mr. G. L. Pattersonfor the Board.Mr.Marcus M. Farley, Mr. Burritt HamiltonandMr. JamesCleary,of Battle Creek, Mich., for the Company.Mr. David I. Persinger,of counsel to the Board.STATEMENT OF CASEOn October 9, 1935, Lodge No. 46, International Association ofMachinists, filed a petition with the Regional Director for theSeventh Region, alleging that a question affecting commerce hasarisen concerning the representation of employees of the DuplexPrinting Press Company, Battle Creek, Michigan, engaged in themachinists' trade, and requesting that the National Labor RelationsBoard, pursuant to Section 9 (c) of the National Labor RelationsAct, approved July 5, 1935, hereinafter called the Act, and ArticleIII of National Labor Relations Board Rules and Regulations-Series 1, investigate such controversy and certify to the parties thename or names of the representatives that have been designated orselectedby said employees.On October 28, 1935, this Boardordered the Regional Director for the Seventh Region to conductan investigation and provide for an appropriate hearing upon duenotice, pursuant to Section 9 (c) of the Act and Article III of Na-tional Labor Relations Board Rules and Regulations-Series 1, andto report to the Board regarding such investigation and hearing.Accordingly, a hearing was held on November 19, 1935, beforeDavid V. Martin, duly designated as Trial Examiner, but recesswas taken until November 20.As a result of conferences heldduring recess the following stipulations were agreed. upon by alljjarties to the proceeding, and were offered in evidence and made apart of the record in this matter without objection :IT IS HEREBY STIPULATED AND AGREED by and between Grand LodgeRepresentative,InternationalAssociationofMachinists;EmilYohpe, President of Lodge No. 46, International Association of82 DECISION'S AND ORDERS83Machinists; the Duplex Printing Press Company; counsel for theDuplex Printing Press Company; and theRegionalAttorney forthe National Labor Relations Board for the Seventh Region, asfollows :1.That a question under Section 9(c) of the National Labor Re-lationsAct has arisen, concerning the representation of employees,between the Duplex Printing Press Company, of Battle Creek,Michigan,and Lodge No. 46, International Association of Machinists.2.That the "craft unit", consisting of those employees of theDuplex Printing Press Company engaged in any branch of themachinists'trade, including specialists,apprentices and helpers, ag-gregating about 175 employees,is the unit appropriate for purposesof collective bargaining.3.That Lodge No. 46, International Association of Machinists,has been designated as the representative of a majority of theemployees of the Duplex Printing Press Company in said "craftunit" described in Paragraph 2 hereof for the purposes of collectivebargaining in respect to rates-of pay, wages, hours of employment,or other conditions of employment.4.That the Duplex Printing Press Company hereby acceptsLodge No. 46, International Association of Machinists, as the exclu-sive representative of all the employees in such "craft unit"describedin Paragraph 2 hereof, for, the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, or other condi-tions of employment.5.That the National Labor Relations Board certify, in writing,Lodge No. 46, International Association of Machinists,as the exclu-sive representative of all employees of the Duplex Printing PressCompany insaid"craftunit"for the purposes of collectivebargaining.6.That such certification by the National Labor Relations Boardbe operative for a period of one (1) year.CERTIFICATION OF REPRESENTATIVESA petition having been filed with the Regional Director for theSeventh Region by Lodge No. 46, International Association of Ma-chinists, alleging that a question affecting commerce has arisen con-cerning the representation of employees of the Duplex PrintingPress Company, Battle Creek, Michigan, engaged in the machinists'trade, and requesting that, the National Labor Relations Board,pursuant to Section 9(c) of the National Labor Relations Act,approved July 5, 1935, and Article III of National Labor RelationsBoard Rules and Regulations-Series 1, investigate such contro- 84NATIONALLABOR RELATIONS BOARDversy and certify to the parties the name or names of the representa-tives that have been designated or selected by said employees; andAn appropriate hearing upon due, notice having been,,held pur-suant to Section 9 (c) of said Act; andIt having been stipulated and agreed by and between all theparties to this proceeding that a question within the meaning ofSection 9(c) of the Act has arisen concerning the representation ofemployees of, the Duplex Printing Press Company engaged in anybranch of the machinists'trade, including specialists,apprentices,and helpers;that said employees constitute a unit appropriate forthe purposes of collective bargaining;that Lodge No. 46, -Inter-national Association of Machinists,has been designated by a ma-jority of said employees as their representative for the purposes ofcollective bargaining in respect to rates of pay, wages,hours ofemployment,or other conditions of employment;that the DuplexPrinting Press Company accepts Lodge No. 46,International Asso-ciation of Machinists, as the exclusive representative of all the em-ployees in said unit for the purposes of collective bargaining inrespect to rates of pay,wages, hours of employment,or other condi-tions of employment;and that the National Labor Relations Boardcertify, in writing,Lodge No.46, International Association of Ma-chinists,as the exclusive representative of all said employees for thepurposes of collective bargaining;The National Labor Relations Board, acting pursuant to Section1(c) of the Act, hereby certifies Lodge No. 46,International Asso-ciation ofMachinists,as the exclusive representative of all theemployees of the Duplex Printing Press Company,Battle Creek,Michigan,engaged in any branch of the machinists' trade, includingspecialists,apprentices,and helpers, for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment, such certification to be opera-tive for a period of one (1)year from the date hereof.